Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Natural Grocers by Vitamin Cottage, Inc: We consent to the incorporation by reference in the registration statement (No. 333-182886) on Form S-8 of Natural Grocers by Vitamin Cottage, Inc. of our report dated December 10, 2015, with respect to the consolidated balance sheets of Natural Grocers by Vitamin Cottage, Inc. as of September30, 2015 and 2014, and the related consolidated statements of income, comprehensive income, cash flows, and stockholders’ equity for each of the years in the three-year period ended September30, 2015 which report appears in the September30, 2015 annual report on Form 10-K of Natural Grocers by Vitamin Cottage, Inc /s/ KPMG LLP Denver, Colorado
